Determination of the respondent Police Commissioner of the City of New York, dated April 22, 1988, which imposed a penalty of 30 days’ suspension, including forfeiture of pay, benefits and service time lost as a consequence of the suspension, is unanimously confirmed, the petition denied and the proceeding, commenced pursuant to CPLR article 78 and transferred to this court by order of the Supreme Court, New York County (Michael Dontzin, J.), entered January 20, 1989, dismissed without costs or disbursements.
The Commissioner’s determination that petitioners did knowingly make false statements to their superiors, both at the accident scene and at an official department interview, regarding their chase of a vehicle on April 21, 1987, is supported by substantial evidence. (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176 [1978].)
The testimony of eyewitnesses Vincent Dicio and Peter Barbarito supports respondents’ determination of the petitioners’ guilt of the preferred charges. The Hearing Officer was free to reject petitioners’ testimony and to credit that of the eyewitnesses. Weighing the evidence and choosing between conflicting evidence is solely within the province of the administrative agency. (Matter of Collins v Codd, 38 NY2d 269, 270-271 [1976].)
The penalty of 30 days’ suspension and loss of corresponding benefits is not so disproportionate to the offense as to be shocking to one’s sense of fairness. (Matter of Pell v Board of Educ., 34 NY2d 222, 233 [1974].) Concur—Rosenberger, J. P., Kassal, Ellerin, Smith and Rubin, JJ.